DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jeziorek (US 20140104792 A1) over Hibino (US 20020181722 A1).
Regarding claim 1, Jeziorek discloses a computer device (device shown in figure 7), comprising an integrated input device (device 70), wherein the integrated input device comprises a positive disconnect system comprising wherein the open connection comprises a visible metal trace (metal trace 78) on a line coupling the integrated input device to the computer device (coupled upon lining up with the solder 74, paragraph 62, shown in figure 7).
Jeziorek does not disclose explicitly displaying the disconnection status.  However, Hibino discloses a positive disconnect system comprising a display of an open connection to the integrated input device when the integrated input device is deactivated (various on/off settings shown in figure 17 for a computing system including camera, microphone, and other peripheral devices, see, for example, paragraph 93 showing “OFF” in the nonuse mode).  Furthermore, teachings of Jeziorek and Hibino are from the same field of computing devices and connection of peripherals.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Jeziorek with Hibino by using indicators “ON”, “OFF” for the benefit to readily showing the user the status of the device.
Regarding claim 2, the above combination discloses the computer device of claim 1, wherein the integrated input device comprises a camera (Jeziorek, paragraph 62).
Regarding claim 3, the above combination discloses the computer device of claim 1, wherein the integrated input device comprises a microphone (Hibino, figure 17).
Regarding claim 4, the above combination discloses the computer device of claim 1, wherein the integrated input device is deactivated by rotating the integrated input device until the metal trace is visible (Hibino, rotating to switch the camera off, paragraph 93).
Regarding claim 5, the above combination discloses the computer device of claim 1, wherein the integrated input device is deactivated by sliding the integrated input device from a first position to a second position (Jeziorek, implied by not aligning the metal trace with the solder, paragraph 62).
Regarding claim 6, the above combination discloses the computer device of claim 1, wherein the line comprises a data connection to the computer device (Jeziorek, paragraph 62).
Regarding claim 7, the above combination discloses the computer device of claim 1, wherein the line comprises a power connection to the integrated input device (Jeziorek, paragraph 62, note that peripheral devices are on the electronic devices shown in figures 1-4, for example, an camera on a tablet computer, and it is implicit that these peripheral devices exchange data with the electronic devices, and draw power from the electronic devices).
Regarding claim 8, the above combination discloses the computer device of claim 1, wherein the line couples the integrated input device from a signal processor to an input line on a system on a chip (SOC, Jeziorek, paragraph 62, note a camera is a data capturing electronic device and would readily have a signal processor, and the computing devices in figures 1-4 would readily have a SOC, both of these circuits are well-known before the effective filing date of the invention and would have been a matter of obvious design choice to one of ordinary skill at the time).
Regarding claim 9, the above combination discloses the computer device of claim 1, comprising a device alerter to alert a user that the integrated input device is disconnected (a connection or disconnection visual signal or sound is well-known before the effective filing date of the invention, and would have been an obvious design choice given teachings of Jeziorek and Hibino of connecting/disconnect peripheral components).
Regarding claims 10-15, examiner notes that the limitations in these claims are substantially similar to those of claim 1, 4, and 5.  The same grounds of rejection are applied.  Examiner further notes that claim 15 is implied as the devices can be both electrically connected and disconnected using the metal trace.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT C SUN/Primary Examiner, Art Unit 2181